FILED
                           NOT FOR PUBLICATION                                MAY 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CENTER FOR BIOLOGICAL                            No. 10-16513
DIVERSITY; GRAND CANYON
TRUST; SIERRA CLUB; KAIBAB                       D.C. No. 3:09-cv-08207-DGC
BAND OF PAIUTE INDIANS;
HAVASUPAI TRIBE,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

  v.

KEN SALAZAR, Secretary of the Interior;
UNITED STATES BUREAU OF LAND
MANAGEMENT,

              Defendants - Appellees,

DENISON MINES (USA) CORP.;
DENISON ARIZONA STRIP, LLC,

              Intervenor-Defendants -
Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                      Argued and Submitted January 14, 2011


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

      In this interlocutory appeal, Appellants challenge the district court’s denial

of their motion for a preliminary injunction. Reviewing for abuse of discretion, see

Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011), we

affirm for the reasons stated by the district court judge. Appellants failed to raise

serious questions on the merits of their claims of violations of the National

Environmental Policy Act, 42 U.S.C. § 4321, et seq. and the Federal Land Policy

Management Act, 43 U.S.C. § 1701 et seq. See id. at 1132.

      AFFIRMED.